Citation Nr: 0902101	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's anxiety reaction residuals with post-traumatic 
stress disorder complaints and somatizing personality traits, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from August 1944 to November 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied a compensable evaluation for the veteran's 
anxiety reaction.  In October 1997, the RO recharacterized 
the veteran's psychiatric disorder as anxiety reaction 
residuals with post-traumatic stress disorder (PTSD) 
complaints and somatizing personality trait manifestations 
evaluated as 10 percent disabling and effectuated the award 
as of October 2, 1996.  In November 1999, the Board denied an 
effective date prior to October 2, 1996, for the award of a 
10 percent evaluation for the veteran's psychiatric 
disability and remanded the issue of an evaluation in excess 
of 10 percent for that disability to the RO for additional 
action.  

In May 2001, the Board increased the evaluation for the 
veteran's psychiatric disability from 10 percent to 30 
percent.  In May 2001, the RO effectuated the Board's 
decision as of October 2, 1996.  In May 2001, the veteran 
filed a Motion for Reconsideration of the May 2001 Board 
decision.  In July 2001, the veteran's Motion was denied.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In April 2002, the Court vacated that portion of the May 2001 
Board decision which denied an evaluation in excess of 30 
percent for the veteran's psychiatric disability and remanded 
the veteran's appeal to the Board for additional action.  In 
June 2003, the Board remanded the veteran's appeal to the RO 
for additional action.  

In December 2003, the Board again remanded the veteran's 
appeal to the RO for additional action.  In June 2005, the 
Board denied an evaluation in excess of 30 percent for the 
veteran's psychiatric disability.  The veteran subsequently 
appealed to the Court.  

In March 2007, the Court vacated the June 2005 Board decision 
and remanded the veteran's appeal to the Board for additional 
action.  In August 2007, the Board remanded the veteran's 
appeal to the RO for additional action.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.132, Diagnostic Codes 
9400, 9411, 9502 (1996) are more favorable to the veteran's 
claim than those of 38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9411, 9421, 9423 (2008).  

2.  The veteran's anxiety reaction residuals with 
post-traumatic stress disorder complaints and somatizing 
personality traits have been objectively shown to be 
productive of no more than definite social and industrial 
impairment manifested by chronic stomach pain and abdominal 
distress; World War II-related thoughts and nightmares; 
anxiety; irritability; a startle reaction; hypervigilance; 
and Global Assessment of Functioning scores of between 60 and 
75.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's anxiety reaction residuals with post-traumatic 
stress disorder complaints and somatizing personality traits 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.132, Diagnostic Codes 
9400, 9411, 9502 (1996); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in May 2001, March 2003, July 2003, 
August 2004, April 2007, August 2007, and May 2008 which 
informed him of the evidence specifically needed to support a 
claim of entitlement to an increased evaluation for his 
service-connected psychiatric disability and the assignment 
of an effective date for the award of an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The November 
1996 rating decision from which the instant appeal arises 
predates the enactment of the VCAA.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The veteran's appeal has been 
remanded by the Court and the Board on multiple occasions for 
additional development of the record.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  


II.  Historical Review

A March 1954 VA examination for compensation purposes states 
that the veteran 


was diagnosed with a chronic anxiety reaction.  In March 
1954, the RO established service connection for an anxiety 
reaction and assigned a noncompensable evaluation for that 
disability.  

The report of a January 1997 VA examination for compensation 
purposes states that the veteran was diagnosed with a 
not otherwise specified anxiety disorder "with somatizing 
features (stomach pain)" and somatizing personality traits.  
A Global Assessment of Functioning (GAF) score of 70 was 
advanced.  In October 1997, the RO recharacterized the 
veteran's psychiatric disorder as anxiety reaction residuals 
with PTSD complaints and somatizing personality trait 
manifestations evaluated as 10 percent disabling.  In May 
2001, the Board increased the evaluation for the veteran's 
psychiatric disability from 10 percent to 30 percent.  In May 
2001, the RO effectuated the Board's decision as of October 
2, 1996.  


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
evaluation was warranted for a generalized anxiety disorder, 
PTSD, and/or psychological factors affecting gastrointestinal 
condition when there was definite impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social and industrial impairment.  A 50 percent evaluation 
required the veteran's ability to establish or maintain 
effective or favorable relationships with people to be 
considerably impaired and his reliability, flexibility, and 
efficiency levels to be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community or there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior, or the individual must be demonstrably unable to 
obtain or retain employment.  

When both organic and psychological diagnoses are presented 
covering the organic and psychological aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriated diagnostic code determined to 
represent the major degree of disability.  38 C.F.R. § 4.132, 
Diagnostic Code 9400, 9411, 9502 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including an anxiety disorder, 
PTSD, a somatization disorder, and a somatoform disorder.  
Under the amended rating schedule, a 30 percent evaluation is 
warranted for an anxiety disorder, PTSD, a somatization 
disorder, and/or an undifferentiated somatoform disorder 
which is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400, 9411, 9421, 9423 (2008).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board should 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  VAOPGPREC 3-2000 
(Apr. 10, 2000).  
The Board finds that the provisions of 38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9411, 9502 (1996) to be more favorable 
to the veteran as they require less specific symptoms and are 
more general than those of amended version of 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9411, 9421, 9423 (2008).  
Therefore, the Board will review the veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.132, Diagnostic 
Codes 9400, 9411, 9502 (1996).  VAOPGPREC 3-2000.  

At an October 1996 VA examination for compensation purposes, 
the veteran complained of a poor appetite of five years' 
duration.  His stomach "regulated" his life.  The veteran 
denied experiencing anxiety, depression, or hallucinations.  
He reported that he was divorced; lived alone; and had 
retired from his job as an inspector at Chrysler Motors in 
1972.  The veteran was observed to be meticulous in his 
appearance and oriented times three.  On mental status 
examination, the veteran exhibited a normal mood; an 
appropriate affect; normal perception; unimpaired memory; and 
good insight and judgment.  He was diagnosed with a 
not otherwise specified anxiety disorder.  A GAF score of 65 
was advanced.  

At the January 1997 VA examination for compensation purposes, 
the veteran complained of anxiety; nervousness; "stomach 
pain which varies closely with his emotional state;" and an 
inability to tolerate any "strain."  He reported that he 
lived alone; had separated from his wife in 1968; and had 
retired from the Chrysler Corporation in 1974 after 30 years' 
employment.  He was noted to have excellent personal hygiene; 
to have "the demeanor of a gentleman; to be able to "easily 
pass for a college professor;" and to be "normally 
oriented."  The veteran was diagnosed with a 
not otherwise specified anxiety disorder "with somatizing 
features (stomach pain);" somatizing personality traits; and 
a history of hepatitis and periodic stomach pans.  A GAF 
score of 70 "based upon some difficulties and social 
functioning, but with a general basic satisfactory functional 
level" was advanced.  

A March 1997 psychiatric evaluation from T. P., M.D., conveys 
that the veteran complained of intermittent stomach and 
gastrointestinal problems "on and off ever since 1946;" 
having no appetite; feeling sad and angry; intrusive World 
War II-related thoughts; and a preoccupation with an 
inservice episode of hepatitis.  He reported that: he lived 
alone; had been divorced since 1968; had retired from the 
Chrysler Corporation in 1974 due to "persistent repetitive 
gastrointestinal troubles and stomach pain;" and was working 
in real estate.  Dr. P. reported that the veteran had been 
admitted to a neuropsychiatric day treatment program.  
Diagnostic impressions of PTSD, a somatization disorder; 
"ruleout an obsessive compulsive disorder;" and "ruleout 
major depression with agitation" were advanced.  A GAF score 
of 60 was advanced.  

In a December 1996 written statement, the veteran reported 
that he experienced World War II-related nightmares and 
significant stomach pain related to stress.  While he 
acknowledged that he had worked in real estate on and off 
over the preceding 20 years, the veteran advanced that his 
stomach pain prevented him from working in the stressful 
environments required for good jobs.  

At a September 1997 VA examination for compensation purposes, 
the veteran complained of stomach pain with associated nausea 
and vomiting which occurred between once a month and twice a 
week; a loss of appetite; and World War II-related nightmares 
and intrusive thoughts.  He reported that his stomach pain 
was precipitated by "emotional pain and discomfort."  The 
veteran denied experiencing either suicidal or homicidal 
ideations or hallucinations.  The veteran was observed to be 
preoccupied with an inservice episode of hepatitis.  On 
mental status examination, the veteran exhibited physiologic 
reactivity of gastrointestinal symptoms "whenever he comes 
across anxiety" and intact memory and concentration.  The 
veteran was determined to be "currently functioning well."  
The veteran was diagnosed with chronic PTSD.  A GAF score of 
75 was advanced.  

In a December 1997 written statement, the veteran advanced 
that a 100 percent evaluation was warranted for his 
psychiatric disability as his "work efficiency and ability 
to perform occupational tasks is reduced to zero."  

A December 1997 written statement from A. Y., conveys that he 
had supervised the veteran in a real estate agent position 
for 15 years.  He had observed that the veteran had exhibited 
a marked change in his work performance over the preceding 
two to three years.  The veteran was no longer able to 
perform the duties of a real estate agent.  
At an October 1998 hearing before a VA hearing officer, the 
veteran testified that he experienced chronic stomach pain 
associated with stress.  The pain impaired the veteran's 
ability to continue his employment as a real estate agent.  

A February 2000 physical evaluation from A. M., M.D., states 
that the veteran complained of stomach pain whenever he 
encountered emotional stress.  The veteran treated his pain 
with induced vomiting and a bisacodyl suppository.  An 
assessment of "chronic abdominal pain following a traumatic 
situation while in the Army" was advanced.  Dr. M commented 
that the veteran's "pain is probably functional in origin" 
and physical evaluation was negative for any chronic organic 
disorder.  

At a February 2000 VA examination for compensation purposes, 
the veteran complained of anxiety and an upset stomach, pain, 
and abdominal distress "whenever he is forced to do 
anything."  He denied experiencing depression, suicidal 
ideation, and hallucinations.  The veteran reported that he 
was divorced and retired.  The examiner observed that the 
veteran was alert; cooperative; and oriented times three.  On 
mental status examination, the veteran exhibited a euthymic 
mood; an appropriate affect; spontaneous, coherent, and 
relevant speech; intact memory; and no suicidal or homicidal 
ideations or hallucinations.  The veteran was diagnosed with 
an undifferentiated somatoform disorder.  A GAF score of 75 
was advanced.  The physician clarified that the veteran had 
mild impairment of social functioning as was reflected by his 
30 years of employment with the Chrysler Corporation and 20 
years in the real estate profession.  

In his May 2001 Motion for Reconsideration, the veteran 
advanced that his psychiatric disability caused him 
occupational and social impairment in terms of his work, 
family relations, and judgment.  He stated that he lost his 
position as a real estate salesman in 1995 and has been 
rendered unemployable due to his psychiatric disability.  

A January 2003 psychiatric evaluation from Dr. M. conveys 
that the veteran complained of "some intrusive thoughts of 
WWII experiences."  He felt "sad, down in the dumps when he 
thinks about his stomach."  The doctor noted that the 
veteran "claims that he cannot do anything but he is trying 
hard with computers."  Diagnostic impressions of chronic 
PTSD, a somatization disorder, and "ruleout an obsessive 
compulsive disorder" were advanced.  A GAF of 60 was 
advanced.  Dr. M. opined that:

[The veteran] is currently suffering from 
psychosocial impairment secondary to PTSD 
and somatization disorder with stomach 
pain to the point where he lives alone 
after he made several attempts to live 
with someone since his divorce in 1968.  
[The veteran] is not employable with this 
psychiatric condition.  

In a February 2003 written statement, the veteran's former 
attorney advanced that a 100 percent schedular evaluation was 
warranted for the veteran's psychiatric disorder as that 
disability rendered him unable to remain married and 
unemployable.  

At a February 2005 VA examination for compensation purposes, 
the veteran complained recurrent abdominal pain and distress 
and an inability to complete tasks.  He clarified that 
"every time I try to do some thing, my stomach blocks up."  
The veteran reported that he treated his pain with coffee 
enemas twice a day.  He denied experiencing depression; panic 
attacks; impaired sleep; suicidal or homicidal ideation; 
hallucinations; or delusions.  The veteran was observed to be 
neatly groomed and dressed and oriented to person, place, and 
time.  On mental status examination, the veteran exhibited no 
communication or thought process impairment.  Contemporaneous 
diagnostic testing revealed normal findings.  The veteran was 
diagnosed with a not otherwise specified somatoform disorder 
and gastroesophageal reflux disease.  A GAF score of 70 was 
advanced.  The examiner commented that:

His complaints are limited to chronic and 
persistent abdominal problems.  He denies 
any symptoms of depression or anxiety.  
He is unemployed.  He owns his own home.  
He spends his time in several 
recreational activities, use (sic) the 
computer, reading, playing basketball, 
walking, and playing golf.  He has 
several friends and a large support 
network.

Psychiatric evaluations dated in October 2007 and November 
2007 from Dr. P. convey the veteran complained that he cannot 
deal with any type of stress because it "locks up his 
stomach" and "his stomach would block and he would be 
constipated." He also indicated that he experienced 
irritability, hypervigilance, impaired concentration, and an 
exaggerated startle reaction.  The veteran reported that he 
gave himself enemas two to three times a day to relieve his 
complaints.  He had to stop working in real estate sales due 
to his chronic stomach pain and "lockups."  The veteran was 
noted to be 81 years old; cooperative; and well groomed.  On 
mental status examination, the veteran exhibited clear and 
intelligible speech.  The veteran was diagnosed with PTSD and 
a chronic somatization disorder.  GAF scores of 60 were 
advanced.  The doctor commented that:

[The veteran] is basically spending 2-3 
hours a day to cleanse his bowels with an 
enema from which he has achieved great 
pleasure out of it so his current life is 
really hampered by unusually strange 
somatization behavior.  In addition, he 
is suffering from nightmares.  

At a January 2008 VA examination for compensation purposes, 
the veteran complained of frequent pain, constipation, and 
eating problems; World War II-related nightmares and dreams; 
anxiety; depression; hypervigilance; a startle reaction; and 
impaired concentration.  He reported that he used enemas two 
to three times a day to relieve his complaints.  The veteran 
denied experiencing suicidal or homicidal ideation, 
hallucinations, and delusions.  He stated that he had not 
worked since 1995; golfed frequently; and enjoyed playing 
golf and racquetball with friends and other social 
activities.  The veteran was observed to be well-dressed; 
alert; and "fully oriented times three."  On mental status 
examination, the veteran exhibited an anxious mood related to 
his chronic abdominal pain; a full range and euthymic affect; 
normal speech; and normal memory.  The veteran was diagnosed 
with PTSD and a not otherwise specified somatoform disorder.  
A GAF score of 65 was advanced.  The examiner commented that:

I believe these symptoms are only having 
a mild effect on his psychosocial 
dysfunction at this time, warranting a 
GAF of 65.  He is active socially and is 
able to golf and play racquetball and 
enjoy times with friends and other times 
alone.  He is not employable at this time 
but this is because he is 81 years of age 
and retired.   

In a July 2008 written statement, the veteran's attorney 
advanced that a 100 percent schedular evaluation was 
warranted for the veteran's psychiatric disability as his 
private psychiatrist had determined that the disorder 
rendered him unemployable.  

A September 2008 addendum to the January 2008 VA examination 
report clarifies that:

When seen in January, the veteran 
reported only mild symptoms of PTSD with 
mild affect on his psychosocial 
functioning.  He reported he was still 
able to be active socially, playing golf 
and racquetball, and enjoying times with 
others.  His cognitive functioning was 
intact.  He reported he was not working 
due to his advanced age and being already 
retired.  In response to the question, I 
do not believe that the veteran is 
unemployable at this time due to his 
service-connected psychiatric disability.  
His disability appears to be mild and it, 
in and of itself, would not prevent him 
from working at this time.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's psychiatric disability had been shown 
to be manifested by no more chronic stomach pain and 
abdominal distress; World War II-related thoughts and 
nightmares; anxiety; irritability; a startle reaction; 
hypervigilance; and GAF scores of between 60 and 75.  The 
veteran's gastrointestinal symptomatology has been shown to 
be wholly functional in nature and not arising from a 
diagnosed organic gastrointestinal disorder.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 55 
and 60 rating indicates moderate difficulty in social, 
occupational, or school functioning.  A score of 61 to 70 
indicates the presence of mild symptoms and/or some 
difficulty in social, occupational, or school functioning, 
but a generally satisfactory level of functioning.  A score 
of 71 to 80 reflects no more than slight impairment in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) 

The veteran advances on appeal that his psychiatric 
disability renders him unemployable due to his inability to 
tolerate any form of stress and associated stomach/abdominal 
complaints.  While multiple VA examiners have repeatedly 
found the veteran's psychiatric symptomatology to be mild in 
degree and not to significantly impact upon his 
employability, Dr. P. specifically concluded that the 
veteran's life was "hampered" by his somatization behavior 
and his psychiatric disability thus rendered him 
unemployable.  However, the doctor concurrently and 
consistently advanced GAF scores of 60 on repeated evaluation 
of the veteran.  Such scores are indicative of no more than 
moderate social and vocational impairment.  They are 
consistent with the VA examiners' findings.  Given these 
facts and in light of the veteran's long and successful 
employment history with the Chrysler Corporation and in the 
real estate profession, the Board finds that Dr. P.'s 
conclusion that the veteran's psychiatric disability rendered 
him unemployable to be unpersuasive.  

The veteran's psychiatric disability has been objectively 
shown to be productive of no more than definite social and 
industrial impairment.  His gastrointestinal symptomatology 
has not been attributed to an organic disorder.  The current 
30 percent evaluation adequately reflects the veteran's 
service-connected psychiatric disability picture.  
The veteran's clinical findings fall directly within the 
criteria for a 30 percent evaluation under the provisions of 
38 C.F.R. § 4.132, Diagnostic Codes 9400, 9411, 9502 (1996).  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  Therefore, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted for the veteran's anxiety reaction residuals with 
PTSD complaints and somatizing personality traits at any time 
during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

An evaluation in excess of 30 percent for the veteran's 
anxiety reaction residuals with PTSD complaints and 
somatizing personality traits is denied



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


